UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6504


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.       Barbara Slaymaker
Sale, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Damon    Emanuel       Elliott           seeks    to    appeal      the    district

court’s order denying relief on his motion for a certificate of

appealability          in    his    28       U.S.C.A.         § 2255     (West      Supp.     2010)

proceedings.           The    order      is       not    appealable         unless    a    circuit

justice    or    judge       issues      a    certificate         of    appealability.                28

U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability will

not    issue    absent       “a    substantial           showing       of   the    denial        of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating             that     reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El        v.    Cockrell,          537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.                We have independently reviewed the record

and conclude that Elliott has not made the requisite showing.

Accordingly,       we       deny    a    certificate             of    appealability,            deny

Elliott’s       motion       for    transcript           at     government         expense,       and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal       contentions           are    adequately         presented       in    the

                                                   2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3